[Cite as State v. Groves, 2022-Ohio-443.]

                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                        SCIOTO COUNTY


STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      : CASE NO. 20CA3904

        v.                                       :

JESSICA GROVES,                                  : DECISION AND JUDGMENT ENTRY

        Defendant-Appellant.                     :

_________________________________________________________________

                                            APPEARANCES:

Valerie Webb, Portsmouth, Ohio for appellant.1

Shane A. Tieman, Scioto County Prosecuting Attorney, and Jay S.
Willis, Assistant Scioto County Prosecuting Attorney, Portsmouth,
Ohio, for appellee.

CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED:2-8-22
ABELE, J.

      {¶1}       This is an appeal from a Scioto County Common Pleas Court

judgment of conviction and sentence.                  A jury found Jessica Groves,

defendant below and appellant herein, guilty of (1) aggravated

murder, (2) murder, (3) kidnapping, (4) child endangerment, (5)

tampering with evidence, (6) interference with custody, (7) gross

abuse of a corpse, and (8) four counts of felonious assault.




        1
             Different counsel represented appellant during the trial
SCIOTO, 20CA3904                                                        2

    {¶2}     Appellant raises the following assignment of error for

review:

             “APPELLANT RECEIVED INEFFECTIVE ASSISTANCE OF
             COUNSEL DUE TO HER TRIAL COUNSEL ABDICATING HIS
             ROLE AS HER ADVOCATE AS WELL AS COMMITTING A
             SERIES OF BAFFLING ACTS AND/OR OMISSIONS DURING
             THE LITIGATION AND TRIAL OF APPELLANT’S CASE.”

    {¶3}     On June 14, 2019, a Scioto County Grand Jury returned an

indictment that charged appellant with multiple, serious felony

offenses.2    Daniel Groves, appellant’s spouse and co-defendant,

pleaded not guilty to a similar list of charges on June 17, 2019.

Appellant initially pleaded not guilty by reason of insanity, but

after the trial court found appellant competent to stand trial, on

September 24, 2019 appellant entered not guilty pleas.




court proceedings.
     2
       The Scioto County Grand Jury returned an indictment that
contained the following eleven counts: Count 1 - aggravated murder,
in violation of R.C. 2903.01(C), an unspecified felony; Count 2 -
murder, in violation of R.C. 2903.02(B), an unspecified felony;
Count 3 - kidnapping, in violation of R.C.2905.01(A)(5), a first-
degree felony; Count 4 - endangering children, in violation of R.C.
2919.22(A), a third-degree felony; Count 5 - tampering with
evidence, in violation of R.C. 2921.12(A)(1), a third-degree
felony; Count 6 - interference with custody, in violation of R.C.
2919.23(A)(1), a fourth-degree felony; Count 7 - gross abuse of a
corpse, in violation of R.C. 2927.01(B), a fifth-degree felony;
Count 8 - felonious assault, in violation of R.C. 2903.11(A)(1), a
second-degree felony; Count 9 - felonious assault, in violation of
R. 2903.11(A)(1), a second-degree felony; Count 10 - felonious
assault, in violation of R.C. 2903.11(A)(1), a second-degree
felony; and Count 11 - felonious assault, in violation of R.C.
2903.11(A)(1), a second-degree felony.
SCIOTO, 20CA3904                                                       3

   {¶4}    On January 6, 2020, a five-day joint jury trial began

with both co-defendants present.    Registered Nurse Darienne Liles

worked at Southern Ohio Medical Center (SOMC) on January 10, 2019

when appellant and Daniel Groves (hereinafter Groves) arrived at

the hospital at 5:25 a.m.    Liles testified that appellant appeared

to be “flat, disconnected and uncooperative,” refused to provide a

urine sample, and refused to answer questions about prenatal care.

Appellant was completely dilated, but “not in pain, * * * very

unusual for somebody who we’ve not administered pain medicine to.”

Moments before the baby’s birth, Groves stated that appellant “had

used heroin two days ago.”

   {¶5}    SOMC staff eventually obtained appellant’s urine sample

that tested positive for amphetamines.    Approximately 30 minutes

after appellant entered the hospital, she delivered Baby Dylan

(Dylan).   Nurse Liles testified that Groves “seemed worried and

almost afraid.” “Whenever we were questioning her they were both

just making * * * eye contact with each other, not acting like they

were paying much attention to us.”    “The only thing [Groves] said

was that she [appellant] had used heroin that she was always too

high to go to her prenatal care visits.” * * * “[W]e thought he was

almost looking to [appellant] for permission to answer our

questions.   I could feel a couple of times he wanted to say things

or answer and he did not.”    Liles testified that neither appellant
SCIOTO, 20CA3904                                                       4

nor Groves requested to see Dylan after his birth.

   {¶6}   Registered Nurse Tori Howell cares for newborns in the

SOMC nursery.   Howell testified that because Dylan, born

approximately one month early, had difficulty breathing, they

removed him to the nursery.   Howell also testified that (1) Dylan’s

preliminary screen showed “unconfirmed positive” for amphetamines,

and (2) the umbilical cord tested positive for amphetamines,

methamphetamines, fentanyl, opiates, and morphine.    Howell further

testified that, while Dylan was in the nursery for several days,

Groves visited once and neither parent asked about Dylan’s

condition.

   {¶7}   SOMC Obstetrician-Gynecologist Dr. Darren Adams was on

call when appellant and Groves arrived at the hospital.     The

hospital called Dr. Adams because appellant had no prenatal care

and was ready to deliver.   When Dr. Adams arrived, appellant,

dilated at nine and one-half centimeters, appeared distant and did

not answer questions.    Dr. Adams believed appellant might have been

impaired because, typically, a mother that far dilated with no pain

medication would be in extreme pain.    Appellant, however, “was just

distant, an - - an odd reaction.”    Dr. Adams delivered Dylan within

minutes and he weighed 5 pounds, 10 ounces, and was 19 inches long.

Later that day, Dr. Adams returned to care for appellant’s

postpartum hemorrhage.
SCIOTO, 20CA3904                                                         5

   {¶8}     Assistant Nurse Manager Stacey Riffitt testified

appellant kept Dylan for 15 minutes after his birth, but “didn’t

hold him.    She didn’t ask how his condition was.    She just said,

‘Put him there on the wall.’”    Also, Dylan was diagnosed with

neonatal abstinence syndrome, meaning that he had been exposed to

drugs in utero and was in withdrawal.    Dylan had tremors, could not

quiet himself, and needed to be comforted.    Riffitt explained that

the umbilical cord test shows “every substance the mother used from

20 weeks gestation on.”    Riffitt also testified that Dylan required

an oxygen treatment immediately after birth, but they weaned him

from the oxygen treatment within 90 minutes and he was otherwise

“very healthy” with no injuries.

   {¶9}     When Nurse Riffitt spoke with Groves in appellant’s

hospital room, Daniel Groves told Riffitt he had “just talked with

the physician and asked if meth could be found in heroin.”      Groves

also told Riffitt that appellant is a nurse who used heroin and,

after she learned of her pregnancy, she continued to use heroin,

“enough to keep the withdrawal symptoms from happening to her.”

Riffitt returned to the room and Groves’ eyes “looked a little more

glassy.   He would not make eye contact with me.     His speech was

slow.”    Riffitt believed Groves was under the influence of

something.    Riffitt further testified that, after Dylan stayed at

the hospital for five days to monitor drug withdrawal symptoms, the
SCIOTO, 20CA3904                                                       6

hospital discharged Dylan to Scioto County Children’s Services

(SCCS).

   {¶10}   SOMC Social Worker Christine Procter Frantz testified

that Dylan’s initial discharge plan permitted him to go home with

Daniel Groves due to Groves’ negative drug screen, and because he

told SCCS that he did not know about appellant’s drug use during

pregnancy.     Frantz also stated that, although SCCS considered the

unconfirmed positive drug screen not to be a true positive, the

hospital disagreed and sought to keep Dylan until they received the

umbilical cord test results “because with mom and baby both being

positive it should be an automatic removal.”

   {¶11}   SOMC Social Work Services Manager Mandy Burchett

testified that, after the hospital received the cord toxicology

results on January 15, 2019, Dylan would be discharged to foster

care.

   {¶12}   On January 16, 2019, SCCS filed a complaint in the

juvenile court and alleged Dylan (age six days), and appellant’s

other child, Daniel, Jr., (age 14), to be abused, neglected and

dependent.   SCCS also sought an ex parte order to place Dylan in

SCCS custody and Daniel Jr. under an order of protective

supervision.

   {¶13}   On January 16, 2019, the juvenile court awarded Dylan’s

custody to SCCS and, on January 28, 2019, the court further
SCIOTO, 20CA3904                                                      7

ordered: (1) the children remain in SCCS custody, (2) appellant

complete a drug abuse evaluation and follow all recommendations,

and (3) appellant report to juvenile court and complete an

assessment to participate in the Family Reunification Court.

   {¶14}   After foster parent and elementary school teacher Andrea

Bowling received a call to ask her to foster parent a drug-

dependent infant, she took physical custody of Dylan.   Bowling

observed Dylan’s tremors, sweats and his desire to be held at all

times.   Also, during visitation with Dylan’s parents at SCCS,

Bowling believed a “possibility that [appellant] was under the

influence of something.”   When Dylan reunited with his parents on

January 28, 2019, Bowling gave the parents diapers, supplies and a

letter with Bowling’s contact information and statement that she

would be available if the parents needed anything.   After the

family visitation, Bowling also called SCCS about her concerns with

appellant’s demeanor.

   {¶15}   Scioto County Help Me Grow Service Coordinator Stephanie

Jenkins administers an Early Intervention Program.   In this

program, staff will (1) conduct home visits to screen and monitor a

child’s progress, (2) assist parents to understand developmental

milestones, (3) work directly with children, and (4) refer a family

to other programs including WIC, Head Start, medical cards, food

stamps, therapies, and transportation.   After Jenkins received a
SCIOTO, 20CA3904                                                       8

January 25, 2019 referral, she made multiple attempts, from January

to March, to contact Dylan’s parents.    However, on March 11, 2019

Help Me Grow terminated appellant and Groves from the program

because of their lack of a response.

   {¶16}    SCCS Caseworker Patricia Craft, who served as Dylan’s

caseworker, testified that, after Dylan’s removal from Groves’

custody and the juvenile court’s emergency order that awarded

custody to SCCS, foster parent Andrea Bowling took physical custody

of Dylan.    A safety plan identified appellant’s substance abuse as

a threat, and required appellant to (1) sign a release form, (2)

obtain a drug and alcohol assessment, (3) submit to weekly contact

and drug treatment, (4) remain outside the home unless supervised,

and (5) submit to supervised visits.

   {¶17}    Caseworker Craft testified that she first met Dylan’s

parents on January 25, 2019 at a family team meeting.    Participants

at the meeting included Caseworker Johnson, Andrea Bowling, Craft,

appellant and Daniel Groves.    SCCS informed both parents that they

should complete drug and alcohol assessments, participate in

individual counseling, and comply with court orders.    Groves also

told Craft that he had a six-month leave from his employment at

Rural King.    Immediately after the team meeting, the parents had a

one-hour visit with Dylan.    Afterward, Bowling told Craft that she

thought appellant was “loopy” and “on drugs.”    At that time Daniel,
SCIOTO, 20CA3904                                                      9

Jr. remained in Groves’ custody.

   {¶18}   Caseworker Craft further explained that, because Groves

had no violent criminal history and no prior SCCS involvement, SCCS

policy provided that Dylan should be returned to Groves if he could

successfully pass another drug screen.    Interestingly, although

Groves’ screen did test clean, neither Craft nor anyone else

directly observed Groves during the drug screen process.

   {¶19}   SCCS returned Dylan to Daniel Groves on January 28, 2019.

At the February 4, 2019 home visit, Caseworker Craft observed that

Dylan appeared to be quiet and exhibited no visible injuries.

Additionally, appellant was in treatment and SCCS required her to

attend treatment “until further notice” and to continue to report

to drug court.

   {¶20}   Between February 4 and 21, 2019, Caseworker Craft made

multiple unsuccessful phone attempts to contact Daniel Groves.

Craft and another caseworker also visited Groves’ home, but found

no one.    Craft then visited Daniel, Jr.’s school and gave him a

note to ask Groves to call Craft.    Craft also left notes in Groves’

door and mailbox, and, on February 21, 2019, Craft visited Groves’

residence.   During this attempted visit, Craft observed Daniel, Jr.

exit his school bus and enter the home.    Craft also noticed two

dogs and a chain with a “No Trespassing” sign, but did not see

cars.   The next day, Craft again returned to Groves’ home, but did
SCIOTO, 20CA3904                                                     10

not see cars.

   {¶21}   On February 25, 2019, Caseworker Craft completed her

monthly home visit and observed that Dylan appeared to be clean,

appropriately dressed and displayed no visible injuries.   According

to Groves, Dylan had recently visited the doctor and weighed 8

pounds, 9 ounces, and was 22 inches long.   Groves also told Craft

that appellant stayed at the residence only during the day, but

Craft could not verify this information.

   {¶22}   At the time of the next monthly scheduled home visit on

March 18, 2019, Groves told Caseworker Craft that he was in Canton

visiting his ill father.   At the rescheduled March 21, 2019 visit,

Craft found no one home.   After she returned to her office, Craft

received voicemail from Groves that said he was in Canton with his

father.

   {¶23}   At the March 27, 2019 juvenile court hearing, appellant

appeared but Groves did not.   The juvenile court adjudicated the

children to be abused, neglected and dependent, pointed out that

appellant did not complete the drug treatment program, and

concluded that Dylan’s best interests required him to remain in

SCCS custody pending disposition.

   {¶24}   At the March 28, 2019 home visit, Caseworker Craft

interacted with Groves, appellant and Dylan.   Although Craft did

not inquire why Groves did not attend the March 27, 2019
SCIOTO, 20CA3904                                                      11

adjudication, she did observe appellant feed Dylan.     Also, Craft

did not observe any injuries to Dylan.     When both parents told

Craft that they had kept all appointments and asked whether

appellant could return home, Craft said she would ask her

supervisor.     Craft also reminded them about the April 3, 2019 court

hearing and her next home visit on April 9, 2019.

   {¶25}    On April 3, 2019, Groves texted Caseworker Craft and said

that, although he and appellant had been ill, they drove to Canton

to visit Groves’ father when their car broke down and they became

stranded.    On April 17, 2019, Craft unsuccessfully attempted to

inform Groves that the guardian ad litem wanted to visit their home

and that Craft’s next home visit would be April 24, 2019.    At this

point, because Groves had texted Craft from four different numbers,

she and the guardian ad litem attempted to contact Groves at all

four numbers.    Further, Craft learned that, since February 8, 2019,

appellant had not complied with her individual therapy visits and

she last attended a group session on March 26, 2019.

   {¶26}    At the April 18, 2019 juvenile court hearing, Groves’

attorney, appellant’s attorney, Caseworker Craft and the SCCS

attorney all attended, but appellant and Groves did not.    At the

conclusion of the hearing, the juvenile court ordered Dylan to

remain with SCCS.
SCIOTO, 20CA3904                                                      12

   {¶27}   On April 19, 2019, Caseworker Craft again visited Groves’

home, knocked on the door for several minutes, then left cards in

the door and mailbox that asked Groves to call.    Craft also

contacted Rural King because she thought Groves could be at work,

but Rural King informed her that Groves quit his job in 2018.      That

same day, Groves texted Craft and said he was still “up north” and

a friend watches his home when he is away.    Groves also told Craft

that Dylan was “doing great.    Growing like a weed.   LOL.”   Because

of car trouble, Groves said his uncle could bring him home Monday

or Tuesday and he would contact Craft.

   {¶28}   Caseworker Craft continued to attempt to contact Dylan’s

parents on April 19, 22, 23, and 24, 2019.    Craft then visited

school to talk with Daniel, Jr., who appeared to be nervous, but

told her Dylan was fine.    When Craft asked if appellant stayed at

their home, first Daniel, Jr. said, “yes,” then he said

“occasionally.”    When asked about his ill grandfather in Canton,

Daniel, Jr. replied, “Who was that?”

   {¶29}   On April 24, 2019, SCCS took custody of Daniel, Jr. and

placed him with an aunt and uncle.    Shortly thereafter, Caseworker

Craft received Groves’ text that asked why Daniel, Jr. did not come

home from school.    Craft then visited Groves’ home and, because of

parked cars assumed everyone to be home, but received no answer.

Craft then texted Groves to tell him to bring Dylan, along with the
SCIOTO, 20CA3904                                                      13

children’s personal items, to the agency the next day.    Groves said

he would do so, but did not.    On April 25, 2019, the juvenile court

continued protective supervision of Daniel, Jr., and continued

Dylan’s temporary custody with SCCS.

   {¶30}   On April 30, 2019, Caseworker Craft filed a missing

person report with the Scioto County Sheriff’s Department.    Craft

continued to communicate with Groves and, on May 3, 2019, visited

the residence, along with another caseworker and a deputy sheriff.

On May 7, 2019, Craft returned to the residence and observed all

vehicles present.    On May 15, 2019, SCCS visited the residence and

noted one missing vehicle.    On May 23, 31, and June 7, 2019, SCCS

attempted additional home visits, but to no avail.    Craft also

testified that other agencies, including the juvenile court and

Care Source, searched for Groves.

   {¶31}   On June 10, 2019, Caseworker Craft learned that law

enforcement had arrested both Groves and appellant and “Jessica and

Daniel was [sic.] telling them that I came several months ago and

took the child.”    Craft, however, testified that she last observed

Dylan on March 28, 2019.    Craft also conceded on cross-examination

that SCCS did not issue an Amber Alert because a supervisor

believed that, if an Amber Alert goes out, it “would give a bad

reputation for the agency because we lost a child.”
SCIOTO, 20CA3904                                                     14

   {¶32}   Pediatrician Dr. Mohammad Ali first observed Dylan at the

hospital soon after his birth, then a few times at his office.      Dr.

Ali testified that Dylan stayed at the hospital longer than normal

due to drug withdrawal symptoms.   On January 16, 2019, Dr. Ali

observed Dylan in his office for a well-newborn check, and Dylan’s

foster parent informed him that Dylan sneezed, perspired

excessively, had tremors, but otherwise appeared to be well.   Dr.

Ali learned about the abnormal newborn 17-hydroxy progesterone

screening, that indicated elevated risk for congenital adrenal

hyperplasia, but Dylan’s care transferred to a different pediatric

practice and miscommunication occurred about whether the screening

had been repeated.   Dr. Ali also testified that, although he did

not know whether the screening had been repeated, this abnormality

would not cause bone fractures, bruising or swelling of the head.

   {¶33}   Christ Care Pediatrics Pediatrician Dr. Gregory Hudson

testified he first observed Dylan on February 7, 2019.   Dr. Hudson

discussed the abnormal 17-hydroxy progesterone screening and

ordered additional lab work to recheck the abnormal panel.   As

instructed, appellant and Groves returned to Dr. Hudson’s office on

February 21, 2019 when Dr. Hudson learned that Groves had completed

all but one lab test.   Because Dr. Hudson was not the attending

pediatrician at Dylan’s birth, and because he did not know that the
SCIOTO, 20CA3904                                                     15

hospital had completed a 17-hydroxy progesterone test, Dr. Hudson

ordered another test.   Additionally, although Dylan exhibited no

injuries at his February 21, 2019 office visit, he weighed on the

low end of normal.   Consequently, Dr. Hudson scheduled a March 7,

2019 return visit.   Groves, however, did not return with Dylan.

   {¶34}   Dr. Hudson further explained that, due to the testing

mix-up, his office sent two letters to appellant to stress the

importance of another test and threatened that, if appellant did

not repeat the screening, “they will involve Children’s Protective

Services.”   In addition to the letters, Dr. Hudson’s office called

Groves and appellant, but received no response.   Dr. Hudson further

testified that in his 30 years of experience, he had never seen a

two-to-three month old baby fracture his own skull, ribs, arms or

legs.

   {¶35}   Mahajan Therapeutics Therapist Jessica Byrd testified

that SCCS referred appellant to their facility for assessment and

treatment.   Appellant completed her drug and mental health

assessments on January 18, 2019, attended an individual therapy

session on February 8, 2019 and submitted to several supervised

drug screens.   However, after February 8, 2019, appellant became

“very inconsistent and eventually then just totally stopped

coming.”   Byrd also contacted SCCS on February 14, 15, 22, 27,
SCIOTO, 20CA3904                                                     16

March 1, and April 2, 2019 about appellant’s noncompliance.

Apparently, appellant attended one group counseling session on

March 26, 2019, but Byrd said she was “a little bit different. * *

* she was very defensive.   It seemed like she was edgy, a little

angry, just upset that Children’s Services like wasn’t letting her

husband just be with the baby.”   Byrd also suspected appellant was

under the influence of drugs or alcohol at her March 26, 2019

session.

   {¶36}   Scioto County Juvenile Court Intake Officer and

Investigator Greg Dunham testified that, after SCCS removed Dylan,

the juvenile court ordered appellant to report to Dunham twice per

month.   Dunham met with appellant on January 24, 2019, reviewed her

requirements and completed a drug court assessment.   Appellant,

however, missed three report dates and did not appear until March

28, 2019 when she told Dunham she missed appointments because she

had no transportation.   Dunham also visited appellant’s residence

on May 31, June 3, June 4, June 5, and June 10, 2019, but could not

locate appellant.

   {¶37}   Scioto County Sheriff’s Captain John Murphy visited the

Groves home on May 20, 2019 and attempted to locate Dylan, but the

driveway had been “cabled off” with motion detectors.   Murphy did

hear dogs inside the home, but he did not see anyone.   When Murphy
SCIOTO, 20CA3904                                                     17

began to leave, he spoke with a neighbor who told him that “they

[the Groves] leave early morning hours and they come back late at

night.    They’re usually on a four-wheeler riding up and down the

roadway.”    During this conversation, Murphy observed appellant and

Groves riding atop a four-wheeler.    Murphy attempted to stop them,

but Groves “took off through a field and I gave chase through the

grassy field, and they hit the woods and we could not pursue any

further.”

   {¶38}    Scioto County Sheriff’s Detective Adam Giles testified he

secured a search warrant on June 10, 2019 and visited the Groves

home, along with other officers.    After officers surrounded the

home, they knocked on the door and asked the occupants to exit.

Approximately 15 to 20 minutes later, appellant exited, screamed,

cursed and informed officers that SCCS had already taken Dylan.

Appellant would not, however, answer whether Groves remained inside

the home.    When Groves did not exit, officers sent a robot into the

home.    Eventually, officers apprehended Groves and he told them he

had “been asleep the whole time.”    When Giles asked about Dylan,

Groves said SCCS had already taken him.

   {¶39}    Otway Volunteer Fire Department firefighters Steven

Gambill and Dan Shirey testified that the department used a truck

and chain saws to access a logging road to search a well, but the
SCIOTO, 20CA3904                                                    18

water level prevented a search.   Instead, they dropped a hook into

the well and retrieved two milk crates, connected with a heavy

padlocked chain.     Montgomery County Coroner’s Office Forensic

Pathologist Dr. Susan Brown received Dylan’s body in two milk

crates, connected with a chain and “three padlocks * * * 12 zip

ties, and * * * eight metal wires * * * [and] 18 large rocks.”

Dylan had been “wrapped in multiple layers of plastic and around

all of this plastic is this iron anchor type device.”   Dr. Brown

testified that Dylan’s body exhibited (1) skull fractures (that did

not occur simultaneously), (2) bruises on right side of chest and

left leg, (3) laceration on left arm, (4) fractures of the left

humerus or the upper arm bone * * * and * * * fracture of the left

radius and ulna, the bones of the left forearm, (5) fractures of

left tibia, and (6) on the sixth rib an “old healing fracture, and

the same thing on rib seven next to it, a large nodular area, which

is a healing old fracture, left rib six and seven.”   The

examination further revealed that the rib fractures did not occur

at the same time as the other fractures.   Dr. Brown testified that

Dylan’s “cause of death is homicidal violence of undetermined

etiology.”   She explained Dylan had been a victim of blunt force

trauma, but the “specific cause of death can’t be determined

because a typical exam could not be performed because his body was
SCIOTO, 20CA3904                                                      19

decomposing from being concealed in - - in water for months.”       Dr.

Brown also believed that the fractures showed at least three

different traumas.    Toxicology reports also detected

methamphetamine and amphetamine in Dylan’s liver.

   {¶40}   Scioto County Sheriff’s Detective Jodi Conkel interviewed

appellant after her arrest and described her as “very standoffish,

cold, didn’t really want to talk to me, kind of annoyed.”

Appellant told Conkel that SCCS had taken Dylan and Daniel, Jr.,

and that she did not use illegal drugs.    Later that day, Conkel

interviewed Groves who also maintained that SCCS had taken Dylan.

Conkel said Groves appeared to be “dope sick,” which he did admit

to Conkel.    Groves later told Conkel that he found Dylan in his

crib deceased.

   {¶41}   On June 12, 2019, Detective Conkel interviewed appellant

and Groves.    During this conversation, Groves admitted that SCCS

did not take Dylan.    The Sheriff’s Office also accommodated Groves’

request to talk to appellant, and a video recording of their jail

conversation revealed additional information:


    DEFENDANT D. GROVES: When they took me out there
    yesterday - - wanted me to take them where he was at, and
    I took them - - some bullshit place because - - don’t
    tell them where he is because if they find his body - -

    DEFENDANT J. GROVES: (Inaudible).
SCIOTO, 20CA3904                                                     20

    DEFENDANT D. GROVES: If they find his body and if they
    find out where he had a broken arm and shit, we’re
    fucked. It don’t matter.

    DEFENDANT J. GROVES: They don’t know where he’s at.       I
    don’t know where he’s at.

   {¶42}   At some point, Groves agreed to take authorities to

Dylan’s body.   Detective Conkel also testified about a calendar

found in the mobile home with a notation “Worse [sic.] day ever” on

April 24, 2019, the date SCCS removed Daniel, Jr.

   {¶43}   Daniel, Jr., the co-defendants’ 15-year old son,

testified he first found out about appellant’s pregnancy “somewhere

around in November” 2018.   Before his April 24, 2019 removal from

the home, Daniel, Jr. observed bruising and swelling on Dylan’s

head, and, when he asked his parents what happened, Groves told him

“about him getting a - - like a dream catcher stuck within his arm

and him swinging a small tiny stone up to his head.   I’m not sure

if that caused the injury - - the swelling of his head.   I don’t

believe it was.”   Daniel, Jr. also testified that every couple of

months, he provided his urine to Groves, both before and after

Dylan’s birth, and Groves then put the urine in a capped lid

bottle.

   {¶44}   At the close of the state’s case-in-chief, the trial

court conducted a lengthy and thorough discussion with the co-

defendants and informed them about their right to testify or not to
SCIOTO, 20CA3904                                                   21

testify, and the consequences of either choice, including cross-

examination about prior criminal offenses.   After both co-

defendants informed the court that they wished to testify,

appellant testified as follows:

    Q [Jessica’s Counsel Mr. Stratton]: Jessica, did you, and
    you only, cause the death of your son, Dylan Groves?

    A: Yes.

    Q: Did Daniel Groves participate in the killing of Dylan?

    A: No.

    Q: Was Daniel Groves aware of any of the injuries that
    you caused Dylan that may have led to his death?

    A: No.

    Q: Did you hide all the injuries that you caused Dylan
    from your husband?
    A: Yes.

    * * *

    Q: Jessica Groves, the injuries that Dylan sustained
    happened on what date?

    A: On March 27th.

    Q: Dylan died on what date?

    A: March 28th.

    * * *

    Q: Where did you take Dylan after he died?

    A: He was at our house for a couple days.

    Q: And then where did you take him?
SCIOTO, 20CA3904                                                       22

    A: To the well.

    Q: Did you murder Dylan Groves?

    A: Not intentionally.

   {¶45}   On cross-examination, the state asked appellant how she

caused Dylan’s death, to which she replied, “[i]t was an accident.”

When asked about the rib fractures, appellant replied, “by dropping

him.”   When asked about the skull fracture, appellant said, “I

don’t remember. * * * It had to be from dropping him.”     When asked

about the upper arm fracture, appellant replied “Nothing that I

ever did was intentional. * * * I have to live with this for the

rest of my life. * * *   You have devoured my family.”    When pressed

for details about how she caused Dylan’s death, appellant told the

prosecutor, “I’ve admitted to my guilt. * * * And I have to live

without - - my children. * * *   I’m done talking to you.”    At that

point, the trial court admonished appellant that she must submit to

cross-examination or her testimony would be stricken.     Appellant

then responded to most questions “I don’t remember.”     Eventually,

appellant did state that she did not have a clear mind “because of

drugs,” and that Groves, her co-defendant, participated only in the

preparation and concealment of Dylan’s body.

   {¶46}   After Groves testified about his prior shoplifting

conviction, he addressed the facts in the case at bar and stated
SCIOTO, 20CA3904                                                      23

that appellant first told him about her pregnancy in October or

November 2019.    About five minutes into their trip to the hospital

for Dylan’s birth, appellant also told Groves that “she had been

using drugs and that she had not went to her [prenatal]

appointments.”    According to Groves, he hesitated to answer medical

questions at the hospital because he had not processed what he had

just learned, and that appellant could be “intimidating.”    Groves

did say he visited Dylan once in the nursery and inquired about his

health.    Groves also claimed he was not impaired while at the

hospital, but that he may have given that appearance because he had

“been up for over 30 some hours straight.”    Additionally, Groves

testified that he provided his own urine sample at the hospital,

but admitted that, on other occasions, he asked Daniel, Jr. for his

urine, but always for a friend to use for drug tests.    Groves

explained the reason he did not give his urine to his friend is

because he “smoked some marijuana and occasionally would hit - -

smoke, you know a little.”    Thus, Groves claimed he did not use his

son’s urine to fake his own drug test.

   {¶47}   Groves also testified that he recalled seeing bruises on

Dylan’s head, but did not see swelling.   Groves believed Dylan’s

head bruise resulted from an accident with a dream catcher, and

that the bruise appeared to be on Dylan’s forehead, not all around
SCIOTO, 20CA3904                                                      24

his head.    Groves testified he did not cause Dylan’s death and he

was not present when Dylan died.    Instead, Groves said he found

Dylan deceased in his crib.    Groves also stated that, after

appellant told him that because he had custody SCCS would blame him

for Dylan’s death, he became scared and lied to law enforcement.

Groves did admit, however, that he told Detective Conkel that he

had “seen [appellant] hit him probably four times, probably,” * * *

“because he wouldn’t stop crying and because she was so * * *

agitated and aggravated and if I brought her coke [cocaine] she

wouldn’t be that way.”    Groves also admitted he told Conkel, “[o]ne

time I saw her, she had a hold of him like below his arms. * * *

Like by his ribs or something and she just kind of went ahh.”      Once

again, Groves said he did not tell the truth because he feared “he

would get the blame for it completely.”

   {¶48}    After hearing the evidence, the jury found appellant

guilty of: (1) aggravated murder, in violation of R.C. 2903.01(C),

an unclassified felony, (2) murder, in violation of R.C.

2903.02(B), an unclassified felony, (3) kidnapping, in violation of

R.C. 2905.01(A)(5), a first-degree felony, (4) child endangerment,

in violation of R.C. 2919.22(A), a third-degree felony with a

serious physical harm specification, (5) tampering with evidence,

in violation of R.C. 2921.12(A)(1), a third-degree felony, (6)
SCIOTO, 20CA3904                                                    25

interference with custody, in violation of R.C. 2919.23(A)(1), a

fourth-degree felony with a physical harm specification, (7) gross

abuse of a corpse, in violation of R.C. 2927.01(B), a fifth-degree

felony, and (8) four counts of felonious assault, in violation of

R.C. 2903.11(A)(1), second-degree felonies.

   {¶49}   At that point, the trial court: (1) merged Count 1

aggravated murder, Count 2 murder, and Count 11 felonious assault,

(2) merged Count 3 kidnapping and Count 6 interference with

custody, and (3) merged Count 8 felonious assault and Count 10

felonious assault.

   {¶50}   For sentencing, the trial court imposed the following

prison sentences: (1) life without parole for Count 1 aggravated

murder, (2) ten years for Count 3 kidnapping, (3) 36 months for

Count 4 endangering children, (4) 36 months for Count 5 tampering

with evidence, (5) 12 months for Count 7 gross abuse of a corpse,

(6) eight years for Count 8 felonious assault, and (7) eight years

for Count 9 felonious assault.   The court also ordered (1) Counts 5

and 7 to be served concurrently, (2) Count 1, 2, 3, 4, 6, 8, 9, 10,

and 11 to be served consecutively, and (3) five-year mandatory

post-release control.

   {¶51}   Consequently, the trial court sentenced appellant to

serve an aggregate prison term of life without parole, plus an
SCIOTO, 20CA3904                                                     26

additional 32 years.   This appeal followed3.

                                 I.

   {¶52}   In her sole assignment of error, appellant asserts that

her trial counsel’s performance fell below an objective standard of

reasonable performance and representation.      Appellant argues that,

during the trial court proceeding, her counsel abdicated his role

as her advocate and, instead, committed a series of baffling acts



    3
       Co-defendant Daniel Groves’ appellate case number is
20CA3902. At the conclusion of the trial, the jury found Daniel
Groves not guilty of aggravated murder, but guilty of: (1) murder,
in violation of R.C. 2903.02(B), an unclassified felony, (2)
kidnapping, in violation of R.C. 2905.01(A)(5), a first-degree
felony, (3) child endangerment, in violation of R.C. 2919.22(A), a
third-degree felony with a serious physical harm specification, (4)
tampering with evidence, in violation of R.C. 2921.12(A)(1), a
third-degree felony, (5) interference with custody, in violation of
R.C. 2919.23(A)(1), a fourth-degree felony with a physical harm
specification, (6) gross abuse of a corpse, in violation of R.C.
2927.01(B), a fifth-degree felony, and (7) four counts of felonious
assault, in violation of R.C. 2903.11(A)(2), second-degree
felonies. The trial court: (1) merged Count 2 murder and Count 11
felonious assault, (2) merged Count 3 kidnapping and Count 6
interference with custody, and (3) merged Count 8 felonious assault
and Count 10 felonious assault. The court then imposed the
following prison sentence (1) 15 years to life for Count 2 murder,
(2) 10 years for Count 3 kidnapping, (3) 36 months for Count 4
endangering children, (4) 36 months term for Count 5 tampering with
evidence, (5) 12 months for Count 7 gross abuse of a corpse,(6)
eight years for Count 8 felonious assault, (7) eight years for
Count 9 felonious assault. The court further ordered: (1) the
tampering with evidence and abuse of a corpse sentences to be
served concurrently with each other, (2) the sentences in Counts 2,
3, 4, 6, 8, 9, 10, and 11 to be served consecutively, and (3) a
five year mandatory post-release control.   Thus, the court
sentenced Daniel Groves to serve an aggregate prison term of 47
SCIOTO, 20CA3904                                                    27

or omissions.    In particular, appellant contends that, although

counsel did act according to appellant’s wishes and appellant

acknowledged her guilt in order to absolve her co-defendant husband

of murder, she would have been in a better position had trial

counsel simply not spoken a word during her trial.

                          A.   Trial Strategy

   {¶53}   Appellant initially asserts that her trial counsel’s

strategy fell below the realm of legitimate trial strategy.

Specifically, appellant argues that her trial counsel “abandoned

his role as an advocate for [appellant] and instead acted as

another prosecutor in a misguided attempt to pin the blame of Dylan

Groves’ death on appellant to save her codefendant, Daniel Groves.”

   {¶54}   The Sixth Amendment to the United States Constitution,

and Article I, Section 10 of the Ohio Constitution, provides that

criminal defendants shall have the assistance of counsel for their

defense.   The United States Supreme Court has interpreted this

provision to mean that a criminal defendant is entitled to the

“reasonably effective assistance” of counsel.   Strickland v.

Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).

   {¶55}   To establish a claim of ineffective assistance of

counsel, a defendant must show (1) counsel's deficient performance,


years to life.
SCIOTO, 20CA3904                                                     28

and (2) the deficient performance prejudiced the defense and

deprived the defendant of a fair trial.   Id. at 687.   To establish

a deficient performance, a defendant must prove that counsel's

performance fell below an objective level of reasonable

representation.    State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-

2815, 848 N.E.2d 810, ¶ 95.    Additionally, courts need not analyze

both prongs of the Strickland test if a claim can be resolved under

one prong.   See State v. Madrigal, 87 Ohio St.3d 378, 389, 721

N.E.2d 52 (2000); State v. Clark, 4th Dist. Pike No. 02CA684, 2003-

Ohio-1707, ¶ 17; State v. Blair, 4th Dist. Athens No. 18CA24, 2019-

Ohio-2768, ¶ 58; State v. Bowling, 4th Dist. Jackson No. 19CA2,

2020-Ohio-813, ¶ 12-13.

   {¶56}   When a court examines whether counsel's representation

amounts to deficient performance, “a court must indulge a strong

presumption that counsel's conduct falls within the wide range of

reasonable professional assistance.”   Strickland at 689, 466 U.S.

668, 104 S.Ct. 2052.    Moreover, because a properly licensed

attorney is presumed to execute their duties ethically and

competently, State v. Taylor, 4th Dist. Washington No. 07CA11,

2008-Ohio-482, ¶ 10, a defendant bears the burden to show

ineffectiveness by demonstrating that counsel's errors were “so

serious” that counsel failed to function “as the ‘counsel’
SCIOTO, 20CA3904                                                     29

guaranteed * * * by the Sixth Amendment.”   Strickland at 687, 466

U.S. 668, 104 S.Ct. 2052.

   {¶57}   In the case sub judice, appellant asserts that her trial

counsel provided ineffective legal assistance, but it appears that

counsel based his actions on a particular underlying strategy, a

strategy to which appellant and her co-defendant husband explicitly

agreed.

   {¶58}   Generally, a defendant has no constitutional right to

determine trial tactics and strategy of counsel.    State v. Cowans,

87 Ohio St.3d 68, 72, 717 N.E.2d 298 (1999); State v. Conway, 108

Ohio St.3d 214, 2006-Ohio-791, 842 N.E.2d 996, ¶ 150.    Rather,

decisions about viable defenses are the exclusive domain of defense

counsel, after consultation with the defendant.    Id.; State v.

Crank, 5th Dist. Stark No. 2016CA00042, 2016-Ohio-7203, ¶ 18.

“When there is no demonstration counsel failed to research the

facts or the law or counsel was ignorant of a crucial defense, a

reviewing court defers to counsel’s judgment in the matter.”    Crank

at ¶ 18, citing State v. Clayton, 62 Ohio St.2d 45, 49, 402 N.E.2d

1189 (1980).

   {¶59}   At trial, witness presentation, questioning and cross-

examination usually falls within the ambit of trial strategy.

Debatable trial tactics do not generally establish ineffective
SCIOTO, 20CA3904                                                    30

assistance of counsel.   State v. Hoffner, 102 Ohio St.3d 358, 2004-

Ohio-3430, 811 N.E.2d 48, ¶ 45.   Further, even if the wisdom of an

approach is questionable, debatable trial tactics do not constitute

ineffective assistance of counsel.   State v. Phillips, 74 Ohio

St.3d 72, 85, 656 N.E.2d 643 (1995).

   {¶60}   Appellant cites State v. Burgins, 44 Ohio App.3d 158, 542

N.E.2d 707 (4th Dist.1988) to support her argument that the events

that transpired in the case at bar should not be viewed as

appropriate trial strategy.   Convicted of theft, Burgins argued he

did not receive effective assistance of counsel when, during

closing argument, counsel stated that even he did not believe

Burgins, and that he expected the jury to find Burgins guilty.

This court held that when a defendant’s counsel in a criminal case

tells the jury that counsel does not believe counsel’s own client,

and that counsel also expects the jury to return a guilty verdict,

the defendant has been denied the effective assistance of counsel.

Although defense tactics, and even ineffective defense tactics, are

usually not considered grounds for reversal, when such a deviation

from the norm occurs that ordinary trial counsel would scoff at

hearing of it, a reviewing court may reverse a guilty verdict and

order a new trial.
SCIOTO, 20CA3904                                                         31

    {¶61}   Appellee, however, points to State v. May, 1st Dist.

Hamilton No. C-070290, 2008-Ohio-1731.    In May, the defendant had

been charged with both aggravated robbery and robbery, but after

counsel stipulated to May’s guilt on the robbery charge, the jury

found May guilty of robbery, but not guilty of aggravated robbery.

On appeal, May argued he received ineffective assistance.    The

First District held, however, that unlike Burgins, nothing in the

record suggested that May planned to maintain his innocence.       May

at ¶ 9.     Thus, even if May’s attorney’s stipulations arguably

constituted error, because overwhelming evidence of guilt existed,

the trial’s outcome would not have changed, even absent the

stipulations.     Consequently, the court concluded that no prejudice

occurred.    Id. at ¶ 10.

    {¶62}   Appellee also points out that in State v. McGlone, 4th

Dist. Scioto No. 90CA1910, 1992 WL 50021 (Mar.11, 1992), counsel

admitted guilt on a minor offense to make more credible his

proclamations of innocence on the more serious offenses.    Thus,

appellee contends that the instant case is more similar to May and

McGlone than Burgins because, although appellant’s counsel’s

opening statement admitted her guilt, counsel had “the primary goal

of attempting to exonerate Daniel Groves from the Aggravated

Murder, Murder, and Felonious Assault counts.”     Appellee further
SCIOTO, 20CA3904                                                     32

points out that this strategy ultimately proved to be successful

because the jury did, in fact, find appellant’s husband co-

defendant not guilty of aggravated murder.   In addition, like May,

nothing in the record suggests that appellant planned to maintain

her innocence.   In fact, appellant openly stated her intention to

concede guilt in an attempt to help her husband.

   {¶63}   As appellee further notes, appellant’s trial counsel

stated during the December 18, 2019 pretrial: “MR. STRATTON: Your

Honor, just as mentioned in chambers, that the one issue that we

will address before opening statements at trial.    THE COURT: I will

- I’ll ask you to remind me of that before - - before we give

openings after - - once we have a jury selected.”    At the beginning

of the trial, appellant’s counsel stated, “My client has indicated

to me that she intends to testify and that my opening statement and

the statements through questioning will have to do with that

testifying, and that she wants me to proceed accordingly.”

   {¶64}   Thereafter, the trial court explained to appellant her

right to testify or not to testify, the implications of both, and

that she could change her mind.   Appellant stated that she

understood the trial court’s advisements, had consulted with

counsel about her wishes, and had no questions:
SCIOTO, 20CA3904                                                33

    THE COURT: All right. Now, early on in this case during
    some pretrial hearings we had some discussions here in
    the courtroom about whether to try these cases together
    or to try them separately. Do you remember those
    pretrial hearings we had on that, Ms. Groves?

    DEFENDANT J. GROVES: I do.

    THE COURT: And we discussed a case here in the courtroom
    called Bruton, which deals with the issues of statements
    from codefendants in cases, and those statements being
    offered where they implicate a codefendant where someone
    doesn’t testify. Do you remember those discussions?

    DEFENDANT J. GROVES: I do.

    THE COURT: And do you feel like you understood that when
    we discussed that?

    DEFENDANT J. GROVES: Yes, Your Honor.

    TRIAL COURT: Do you understand that if - - if you do
    testify in this matter, and I can tell you I - - I’m not
    trying to influence you one way or the other. This is
    solely your decision. But do you understand that if you
    do choose to testify then some of those statements that
    the State is indicating that they would not be using in
    this trial may then come into evidence? Do you
    understand that?

    DEFENDANT J. GROVES: Yes, Your Honor.

    THE COURT: And that would be - - well, we’d probably have
    a hearing to determine what or what extent those
    statements came in. But do you have any questions for me
    concerning this issue?

    DEFENDANT J. GROVES: No, Your Honor, I don’t.

    THE COURT: Do you feel like you understand the issues and
    do you feel like you have information to make that
    decision?
SCIOTO, 20CA3904                                                    34

    DEFENDANT J. GROVES: Yes, Your Honor.

    THE COURT: All right. And, ma’am, do you understand that
    the decision whether to testify or you don’t testify is
    solely your decision?

    DEFENDANT J. GROVES: Yes, I do.

Appellant’s trial counsel then gave opening statement as follows:

    * * *

    My client, Jessica Groves, was, and still is, a drug
    addict. There is no doubt about that fact. She and she
    alone, caused the injuries to Dylan Groves, which lead to
    his death. She murdered Dylan Groves. She will testify
    that she murdered Dylan Groves. She will testify to the
    injuries that she caused to Dylan Groves. The two inch
    fracture on the skull, the one inch fracture on the
    skull, the half inch laceration on the left arm, fracture
    of the left humerus, fracture of the left radius and
    ulna, red contusion on the right side of the chest,
    healed rib fractures and the drugs in Baby Dylan’s
    system, these are the injuries caused to Dylan Groves by
    Jessica Groves.


    Finally, you might ask why put everybody through this
    ordeal? Why put everybody through this trauma? The
    answer is because she’s going to do the right thing right
    now. And that right thing is to take personal
    responsibility for her crimes and sins. And that right
    thing also is to protect and defend an innocent man.

    * * * Daniel Groves had nothing to do with the death of
    Dylan Groves, and he did not cause these injuries. He
    was foolishly unaware of these injuries. And I say
    foolishly because hindsight is always 20/20, and
    sometimes you’re oblivious to what’s going on. This is
    especially true for someone that you have loved.

    Dylan Groves died on March 28th, and Daniel found him
    unresponsive. Once he found him panic and confusion set
SCIOTO, 20CA3904                                                 35

    in. And with that panic and confusion came poor decision
    and that we saw - saw here today. Did he help hide the
    body? Yes. Did he suggest the well? Yes. He knew
    where this well was. Did he help craft the coffin and
    preserve Dylan? Yes he did. But that is all he did.

    Jessica Groves is the person responsible for the death of
    Dylan Groves. She is here in front of you today taking
    personal responsibility for her crimes, and her sins.
    Thank you, Your Honor.

Appellant’s co-defendant husband’s counsel’s gave opening statement

as follows:

    * * *

    [W]e would argue and support that position in this matter
    that Ms. Groves is the principal perpetrator in this
    matter, and this is - - and the position that has
    actually been held by the State in this case since this
    case was arraigned right here in this courtroom.

    * * *

    That will be the position that Mr. Groves will hold.
    That is the position that actually Jessica Groves is
    going to own in this matter, as you’ve heard from the
    opening statement.

    * * *

    Ladies and Gentlemen, you heard my co-counsel in this
    matter the - - Mr. Stratton, who’s representing Mrs.
    Groves talk about how my client participated in helping
    her dispose the body. You heard Ms. Hutchinson set up
    here and tell you that my client actually after some
    misconception that he did lead the law enforcement agency
    to the recovery of Dylan’s body. But that’s it, Ladies
    and Gentlemen, he only helped dispose of the body. He
    did eventually cooperate with the police, because he
    couldn’t lie about it anymore.
SCIOTO, 20CA3904                                                36

    * * *

    And I believe you will hear law enforcement come in and
    talk to you about that.

    He led them to where Dylan had been placed. He did not
    cause the - - his death. He never kidnapped him. He
    never caused his death. He ever [sic.] endangered him.
    He never interfered with custody. He never caused harm
    to this child. He cannot be the source of felonious
    assault that he has also been charged with. And that’s
    what I want you to listen for. Either that’s going to be
    proven or not proven throughout this case. And it is our
    position that that will not be proven by the State. That
    will be accounted for by the actions of Jessica Groves,
    and she is going to own all of those actions and she will
    tell you in her own words, or we anticipate her telling
    you in her own words, how - - whether you call it my
    client was blind, whether you call it that he was
    foolishly unaware as Mr. Stratton pointed out, he may
    have been, Ladies and Gentlemen, but he had no knowledge.
    He had no participation. And he was not the source of
    the injuries that resulted in Dylan’s death.

   {¶65}    After appellant’s counsel’s opening statement and

admission that appellant alone caused Dylan’s death, and

acknowledgment that appellant’s co-defendant husband did not

participate or cause Dylan’s death, the following exchange

occurred:

    THE COURT: Ms. Groves, you’ve heard your lawyers opening
    statement in this matter; is that correct?

    DEFENDANT J. GROVES: Yes, Your Honor.

    THE COURT: All right. We had some discussions this
    morning about your ultimate defense strategy in this
    matter. Was that consistent with your strategy as you
    intend to present your defense in this matter?
SCIOTO, 20CA3904                                                      37


     DEFENDANT J. GROVES: Yes, Your Honor.

     THE COURT: All right. Have you had plenty of opportunity
     to consult with him about this strategy?

     DEFENDANT J. GROVES: Yes, I have, Your Honor.

     THE COURT: You understand that the State still has to
     prove their case in this matter, regardless of his
     opening statement? But do you understand that
     potentially that - - at least in some respects in this -
     - Some count of this indictment could - - could harm your
     chances as to an ultimate outcome. Do you understand
     that?

     DEFENDANT J. GROVES: Yes, sir.

     THE COURT: And you’ve contemplated this before you’ve
     proceeded with this strategy; is that correct?

     DEFENDANT J. GROVES: Yes, sir.

As the appellee points out, appellant and her co-defendant both

urged their counsel to employ this particular strategy so that

appellant could admit culpability for Dylan’s death, and to allow

her husband co-defendant to only admit that he helped to conceal

Dylan’s body.

    {¶66}   The right to effective assistance of counsel also extends

to opening and closing arguments.   Yarborough v. Gentry, 540 U.S.

1, 5–7, 124 S.Ct. 1, 157 L.Ed.2d 1 (2003); Bell v. Cone, 535 U.S.

685, 701–02, 122 S.Ct. 1843, 152 L.Ed.2d 914 (2002).    As appellee

notes, as a general matter both the prosecution and the defense
SCIOTO, 20CA3904                                                      38

have “wide latitude during opening and closing arguments.”   State

v. Canterbury, 4th Dist. Athens No. 13CA34, 2015-Ohio-1926, ¶ 22,

citing State v. Waters, 4th Dist. Vinton No. 13CA693, 2014-Ohio-

3109, ¶ 33, Sunbury v. Sullivan, 5th Dist Delaware No. 11CAC030025,

2012-Ohio-3699, ¶ 30; McLeod v. Mt. Sinai Med. Ctr., 166 Ohio

App.3d 647, 2006-Ohio-2206, 852 N.E.2d 1235, ¶ 30 (reversed in part

by Harris v. Mt. Sinai Med. Ctr., 116 Ohio St.3d 139, 2007-Ohio-

5587, 876 N.E.2d 1201), citing Presley v. Hammack, 7th Dist.

Jefferson No. 02 JE 28, 2003-Ohio-3280.

   {¶67}    In general, only in cases “ ‘[w]here gross and abusive

conduct occurs, is the trial court bound, sua sponte, to correct

the prejudicial effect of counsel's misconduct.’ ” (Emphasis

omitted.)    Pesek v. Univ. Neurologists Assn., Inc., 87 Ohio St.3d

495, 501, 721 N.E.2d 1011 (2000), quoting Snyder v. Stanford, 15

Ohio St.2d 31, 37, 238 N.E.2d 563 (1968), superceded by rule on

other grounds as stated in King v. Branch Motors Express Co., 70

Ohio App.2d 190, 197, 435 N.E.2d 1124 (2d Dist.1980). “Moreover,

counsel's behavior has to be of such a reprehensible and heinous

nature that it constitutes prejudice before a court can reverse a

judgment because of the behavior.”   McLeod at ¶ 31, citing Hunt v.

Crossroads Psych. & Psychological Ctr., 8th Dist. Cuyahoga No.

79120, 2001 WL 1558574 (Dec. 6, 2001); Kubiszak v. Rini's
SCIOTO, 20CA3904                                                    39

Supermarket, 77 Ohio App.3d 679, 688, 603 N.E.2d 308 (8th

Dist.1991); Redlin v. Rath, 6th Dist. Lucas No. L–06–1144, 2007-

Ohio-2540, ¶ 44.

   {¶68}    In the case sub judice, appellant does not claim that at

trial she disagreed with, or objected to, her counsel's strategy to

concede guilt during opening statement, which is a requirement for

her argument that reversible error occurred.   State v. Froman, 162

Ohio St.3d 435, 2020-Ohio-4523, ¶ 142, citing McCoy v. Louisiana,

__ U.S.__, 138 S.Ct. 1500, 1511, 200 L.Ed.2d 821 (2018).    For

example, in McCoy, supra, the U.S. Supreme Court examined a

defendant’s right to control his or her defense.    In McCoy, defense

counsel conceded the defendant’s guilt several times throughout the

trial, despite the defendant’s repeated objections.    The court held

that under the Sixth Amendment, a defendant retains the autonomy to

decide that the defense objective is to assert innocence, much like

the decisions “whether to plead guilty, waive the right to a jury

trial, testify in one’s own behalf, and to forego an appeal.”     138

S.Ct. at 1508.

    {¶69}   The McCoy court also distinguished Florida v. Nixon, 543

U.S. 175, 125 S.Ct. 551, 160 L.Ed.2d 565 (2004), when the defendant

remained silent and did not object to counsel’s strategy to concede

guilt.   McCoy, however, clearly opposed counsel’s strategy to
SCIOTO, 20CA3904                                                     40

concede guilt and made this known “before and during trial, both in

conference with his lawyer and in open court.”   McCoy, 138 S. Ct.

at 1509.   Additionally, the prejudicial error analysis under

Strickland v. Washington for counsel’s ineffective assistance did

not apply because this issue concerned the client’s autonomy, not

counsel’s competence.   Consequently, because a McCoy-type violation

constitutes structural error, a defendant need not show prejudice.

In the case at bar, however, we recognize that appellant chose to

remain silent about her trial strategy.   Moreover, when asked to

expressly acknowledge to the trial court her approval of this

particular strategy, she did so.   However, apparently in retrospect

appellant now opposes this strategy.   Although this strategy may

appear to be unusual, it nevertheless conformed to the appellant’s

wishes and sought to achieve her goal to help her co-defendant

husband avoid a murder conviction.

   {¶70}   Appellant also cites State v. Owens, 81 Ohio App.3d 412,

416-417, 611 N.E.2d 369 (4th Dist.1992) in support.   Owens involved

DNA typing admissibility for a defendant charged with rape.     On the

day of trial, defense counsel, who did not subpoena his expert

witness, requested a continuance because he could not locate his

expert and he argued he could not go forward without the expert.

After the court denied counsel’s motion for a continuance and
SCIOTO, 20CA3904                                                     41

motion to withdraw, counsel moved for a mistrial on the grounds of

his own ineffective assistance.    The court, however, denied the

motion, but counsel told the court he would present no witnesses

for the defense and rested. Id.    We, however, believe Owens is

inapplicable to the case at bar.    In the case sub judice, the trial

court openly, fully and repeatedly discussed and questioned

appellant and her co-defendant regarding their satisfaction with

counsel, their ability to communicate with counsel, their

opportunity to view discovery and the evidence against them, and

their opportunity to discuss their cases with counsel.    In fact,

the court reviewed these issues multiple times at pretrial hearings

on August 1, August 28, October 30, and December 18, 2019.

Further, at the start of the trial, appellant’s counsel stated, “My

client has indicated to me that she intends to testify and that my

opening statement and the statements through questioning will have

to do with that testifying, and that she wants me to proceed

accordingly.”   Once again, the trial court fully discussed with

appellant her options and decisions, including whether appellant

and her co-defendant understood their right to testify or not to

testify, and that they could change their decision.    Moreover,

before appellant took the stand, she again indicated that she

understood the ramifications of her testimony.
SCIOTO, 20CA3904                                                      42

    {¶71}   Appellant, now, in retrospect, believes that she should

have employed a different trial strategy.    Although appellant’s

strategy to admit to the commission of a murder in an attempt to

exonerate her co-defendant husband may, in hindsight, be viewed as

a questionable trial strategy, an attorney who defers to a client’s

wishes does not generally render ineffective assistance.   State v.

Reine, 4th Dist. Scioto No. 06CA3102, 2007-Ohio-7221, citing State

v. Roberts, 110 Ohio St.3d 71, 2005-Ohio-3665, 850 N.E.2d 1168, ¶

148; State v Monroe, 105 Ohio St.3d 384, 2005-Ohio-2282, 827 N.E.2d

285, ¶ 100; Cowans, 87 Ohio St.3d at 81; see e.g., State v. Keith,

79 Ohio St.3d 514, 536, 684 N.E.2d 47 (1997) (deferring to client’s

desire not to present mitigation during penalty phase does not

constitute ineffective assistance).

   {¶72}    The deficient performance portion of an ineffectiveness

claim “is necessarily linked to the practice and expectations of

the legal community: ‘The proper measure of attorney performance

remains simply reasonableness under prevailing professional norms.’

” Padilla v. Kentucky, 559 U.S. 356, 366, 130 S.Ct. 1473, 176

L.Ed.2d 284 (2010), quoting Strickland, 466 U.S. at 688; accord

Hinton v. Alabama, 571 U.S. 263, 272-273, 134 S.Ct. 1081, 188

L.Ed.2d 1 (2014); accord State v. Bradford, 4th Dist. Adams No.

20CA1109, 2020-Ohio-4563, ¶ 18.   Prevailing professional norms
SCIOTO, 20CA3904                                                     43

dictate that “a lawyer must have ‘full authority to manage the

conduct of the trial.’ ”   State v. Pasqualone, 121 Ohio St.3d 186,

2009-Ohio-315, 903 N.E.2d 270, ¶ 24, quoting Taylor v. Illinois,

484 U.S. 400, 418, 108 S.Ct. 646, 98 L.Ed.2d 798 (1988).

   {¶73}   Moreover, and critical to this analysis, courts should

not simply assume the existence of prejudice but, instead, require

that prejudice be affirmatively shown.   Reine at ¶ 41, citing State

v. Hairston, 4th Dist. Scioto No. 06CA2089, 2007-Ohio-3707, citing

State v. Clark, 4th Dist. Pike No. 02CA684, 2003-Ohio-1707, ¶ 22.

Thus, even if, for purposes of argument, we believe that counsel’s

actions in the case sub judice could be viewed as somewhat

misguided, we also cannot conclude that, but for counsel’s errors,

the result of the trial would have been different.   Although a

strategy that includes appellant’s admission that she alone caused

Dylan’s death could be viewed, in hindsight, as unwise, the second

prong of Strickland requires a defendant to establish prejudice.

To do so, a defendant must demonstrate that a reasonable

probability exists that “ ‘but for counsel's errors, the result of

the proceeding would have been different.   A reasonable probability

is a probability sufficient to undermine the outcome.’ ”   Hinton,

571 U.S. at 275, quoting Strickland, 466 U.S. at 694; Bradford, 4th

Dist. Adams No. 20CA1109, 2020-Ohio-4563, at ¶ 21; State v. Short,
SCIOTO, 20CA3904                                                      44

129 Ohio St.3d 360, 2011-Ohio-3641, 952 N.E.2d 1121, ¶ 113; State

v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraph

three of the syllabus; accord State v. Spaulding, 151 Ohio St.3d

378, 2016-Ohio-8126, 89 N.E.3d 554, ¶ 91 (prejudice component

requires a “but for” analysis).

    {¶74}   Thus, “ ‘the question is whether there is a reasonable

probability that, absent the errors, the factfinder would have had

a reasonable doubt respecting guilt.’ ”    Hinton, 571 U.S. at 275,

quoting Strickland, 466 U.S. at 695.   As noted above, courts should

not simply presume the existence of prejudice but, instead, must

require a defendant to affirmatively establish prejudice.   Bradford

at ¶ 21; Clark at ¶ 22; State v. Tucker, 4th Dist. Ross No.

01CA2592, 2002 WL 507529 (Apr. 2, 2002).    Moreover, as courts

repeatedly recognize, speculation is insufficient to establish the

prejudice component of an ineffective assistance of counsel claim.

Bradford, supra; State v. Tabor, 4th Dist. Jackson No. 16CA9, 2017-

Ohio-8656, ¶ 34; State v. Jenkins, 4th Dist. Ross No. 13CA3413,

2014-Ohio-3123, ¶ 22; State v. Simmons, 4th Dist. Highland No.

13CA4, 2013-Ohio-2890, ¶ 25; State v. Halley, 4th Dist. Gallia No.

10CA13, 2012-Ohio-1625, ¶ 25; State v. Leonard, 4th Dist. Athens

No. 08CA24, 2009-Ohio-6191, ¶ 68; accord State v. Powell, 132 Ohio

St.3d 233, 2012-Ohio-2577, 971 N.E.2d 865, ¶ 86 (purely speculative
SCIOTO, 20CA3904                                                    45

argument cannot serve as the basis for ineffectiveness claim).

   {¶75}   In the case sub judice, our review of the evidence

adduced at trial reveals that appellee presented 20 witnesses and

79 exhibits.   The jury heard, inter alia, that: (1) appellant

lacked prenatal care for Dylan because of drug use, (2) appellant

was under the influence of drugs when she arrived at the hospital,

(3) appellant did not comply with hospital staff requests, (4)

appellant’s hospital test results revealed the presence of

methamphetamines, fentanyl, and opiates, (5) Dylan’s umbilical cord

tested positive for amphetamines, methamphetamines, fentanyl,

opiates and morphine, (6) appellant showed little interest in Dylan

at the hospital, (7) appellant did not comply with the SCCS case

plan, (8) appellant failed to follow through with drug treatment,

(9) appellant fled from law enforcement, (10) appellant lied to

investigators, (11) Dylan, while born with neonatal abstinence

syndrome, was otherwise healthy when he left the hospital, (12)

Dylan was a victim of blunt force trauma and his cause of death was

“homicidal violence of undetermined etiology,” and (13) appellant

and her co-defendant discussed during a jailhouse conversation the

location and condition of Dylan’s body.

   {¶76}   Consequently, after our review of the evidence adduced at

trial, including the witness testimony and physical evidence, we do
SCIOTO, 20CA3904                                                       46

not believe that appellant satisfied her burden to show that a

reasonable probability exists that, absent the alleged errors,

trial counsel’s performance changed the trial’s outcome and the

jury would have had a reasonable doubt about appellant’s guilt.



                        B.   Errors and Omissions



     {¶77}   In addition to the challenge of trial counsel’s trial

strategy to admit guilt, appellant further contends that her trial

counsel made several other significant errors that prejudiced her.



             1. Failure to Obtain and Request Investigative
             Services


     {¶78}   Appellant asserts that trial counsel unreasonably failed

to   request investigative services, to which she is entitled in an

aggravated murder case pursuant to R.C. 2929.024.     The version of

R.C. 2929.024 in effect at the time of appellant’s trial stated:

      If the court determines that the defendant is indigent
      and that investigation services, experts, or other
      services are reasonably necessary for the proper
      representation of a defendant charged with aggravated
      murder at trial or at the sentencing hearing, the court
      shall authorize the defendant's counsel to obtain the
      necessary services for the defendant, and shall order
      that payment of the fees and expenses for the necessary
      services be made in the same manner that payment for
SCIOTO, 20CA3904                                                    47

    appointed counsel is made pursuant to Chapter 120. of the
    Revised Code. * * *

   {¶79}   “R.C. 2929.024 requires trial judges to grant funds in

aggravated murder cases for investigative services and experts when

‘reasonably necessary for the proper representation’ of indigent

defendants.    Such decisions are to be made ‘in the sound discretion

of the court’ based upon ‘(1) the value of the expert assistance to

the defendant’s proper representation * * * and (2) the

availability of alternative devices that would fulfill the same

functions.’”   State v. Mason, 82 Ohio St.3d 144, 150, 694 N.E.2d

932 (1998), citing Jenkins, 15 Ohio St.3d 164, 473 N.E.2d 264,

paragraph four of the syllabus.    Consequently, “due process, as

guaranteed by the Fifth and Fourteenth Amendments to the United

States Constitution and Section 16, Article I of the Ohio

Constitution, requires that an indigent criminal defendant be

provided funds to obtain expert assistance at state expense only

where the trial court finds, in the exercise of a sound discretion,

that the defendant has made a particularized showing (1) of a

reasonable probability that the requested expert would aid in his

defense, and (2) that denial of the requested expert assistance

would result in an unfair trial.”   Id.
SCIOTO, 20CA3904                                                      48

   {¶80}   In the case sub judice, and as appellee points out,

appellant does not raise specific points or arguments about what

particular investigative services would have been reasonably

necessary.   Instead, appellant argues that her “fundamental rights

were violated when trial counsel inexplicably failed to request any

funding to seek investigative assistance in this matter.”       We,

however, disagree.     Here, appellant did not demonstrate a

particularized need for assistance and did not establish that any

denial of expert assistance resulted in an unfair trial.       Moreover,

as we point out in other portions of this opinion, we also believe

that the evidence of appellant’s guilt adduced at trial in this

case is overwhelming.

   {¶81}   Therefore, in view of the foregoing reasons, we disagree

with appellant’s contention that trial counsel’s failure to seek

investigative assistance denied appellant her constitutional or

statutory rights.



                          2.   Failure to Sever



   {¶82}   Appellant also asserts that despite prejudicial joinder

with her co-defendant’s trial, her trial counsel did not request a

separate trial.     However, as this court wrote in State v. Evans,
SCIOTO, 20CA3904                                                    49

4th Dist. Scioto No. 08CA3268, 2010-Ohio-2554, ¶ 41, as a general

rule the law favors the joinder of defendants and the avoidance of

multiple trials because it “ ‘conserves judicial and prosecutorial

time, lessens the not inconsiderable expenses of multiple trials,

diminishes inconvenience to witnesses, and minimizes the

possibility of incongruous results in successive trials before

different juries.’ ”   State v. Daniels, 92 Ohio App.3d 473, 484,

636 N.E.2d 336 (1st Dist.1993), quoting State v. Thomas, 61 Ohio

St.2d 223, 225, 400 N.E.2d 401 (1980); see also State v. Goodner,

195 Ohio App.3d 636, 2011-Ohio-5018, 961 N.E.2d 254, ¶ 39, citing

State v. Schaim, 65 Ohio St.3d 51, 58, 600 N.E.2d 661 (1992); State

v. Torres, 66 Ohio St.2d 340, 343, 421 N.E.2d 1288 (1981).

   {¶83}   To establish that a trial court’s refusal to sever a

trial constitutes reversible error, a defendant must show: “(1)

that his rights were prejudiced, (2) that at the time of the motion

to sever, he provided the trial court with sufficient information

so that it could weigh the considerations favoring joinder against

the defendant's right to a fair trial, and (3) given the

information provided to the court, it abused its discretion in

refusing to separate the charges for trial.”   Schaim, 65 Ohio St.3d

at 59, citing Torres, 66 Ohio St.2d 340 at syllabus; Evans at ¶ 42.

A trial court abuses its discretion when it acts unreasonably,
SCIOTO, 20CA3904                                                     50

arbitrarily, or unconscionably.   Adams, supra, at 157.   However, a

trial court’s refusal to grant a severance request does not

constitute an abuse of discretion when the prejudicial aspects of

joinder are too general and speculative.   Evans at ¶ 42, citing

State v. Payne, 10th Dist. Franklin No. 02AP–723, 02AP-725, 2003–

Ohio–4891.

   {¶84}   In the case sub judice, appellant complains that her

trial counsel did not move to sever her case from her co-

defendant’s case and that the “benefits of such a motion are

immediately apparent.”   Appellant contends that, if the court had

severed the cases, defense counsel could have argued that appellee

could not prove who caused Dylan’s injuries.   However, we once

again recognize that appellant and her co-defendant explicitly

expressed to counsel and to the court their wishes concerning their

respective cases and their trial strategy.   As we previously

discussed, the court fully advised appellant before the trial

began:

    THE COURT: All right. Now, early on in this case during
    some pretrial hearings we had some discussions here in
    the courtroom about whether to try these cases together
    or to try them separately. Do you remember those
    pretrial hearings we had on that, Ms. Groves?

    DEFENDANT J. GROVES: I do.

    THE COURT: And we discussed a case here in the courtroom
SCIOTO, 20CA3904                                                  51

    called Bruton, which deals with the issues of statements
    from codefendants in cases, and those statements being
    offered where they implicate a codefendant where someone
    doesn’t testify. Do you remember those discussions?

    DEFENDANT J. GROVES: I do.

    THE COURT: And do you feel like you understood that when
    we discussed that?

    DEFENDANT J. GROVES: Yes, Your Honor.

    * * *

    THE COURT: Ms. Scott, Mr. Stratton, do you have any
    issues on this Bruton issue? We discussed it pretty
    thoroughly at the pretrial hearings when we decided
    whether to try these cases together or separately?
    Anything further, Ms. Scott?

    MS. SCOTT: Not at this time, Your Honor. I believe that
    we have either addressed or discussed the issues and
    ruled any conflicts out at this time. Thank you.

    THE COURT: Mr. Stratton?

    MR. STRATTON: No issues, Your Honor.

    THE COURT: All right. I am going to order the no - - at
    this point no statement be played to the jury that would
    implicate a codefendant. We may readdress that ruling
    depending on what Defense portion of this case would look
    like.

   {¶85}   In State v. Rosen, 151 Ohio St. 339, 86 N.E.3d 24 (1949),

different counsel represented the defendants, as in the case at

bar, but their defenses were antagonistic.   The court held,

“[w]here it is disclosed, preceding the trial of codefendants

jointly charged with the commission of a felony, that a signed
SCIOTO, 20CA3904                                                      52

confession by one of the defendants, made in the absence of his

codefendants, will be put in evidence, which confession contains

statements showing the guilt of a codefendant, and based thereon an

application for separate trial is duly made by that codefendant, it

is the duty of the trial court either to grant the application or

to order the prejudicial matter withheld or deleted before

admitting the confession in evidence.”   Rosen at syllabus.

   {¶86}   As noted above, however, Rosen involved defendants with

mutually antagonistic defenses.    Generally, defenses are mutually

antagonistic when each defendant attempts to exculpate himself or

herself and inculpate his or her co-defendant.   Daniels, 92 Ohio

App.3d at 486, 636 N.E.2d 336.    In the case at bar, however,

appellant and her co-defendant did not advance mutually

antagonistic defenses.   Instead, they agreed, as their expressed

trial strategy, that appellant alone would admit that she caused

Dylan’s death, and her co-defendant husband would admit only to his

participation in the disposal of Dylan’s body.

   {¶87}   Further, even if the defenses appeared, for the purposes

of argument, to be mutually antagonistic, mutually antagonistic

defenses are not prejudicial per se.   Evans, 4th Dist. Scioto No.

08CA3268, 2010-Ohio-2554, ¶ 43, citing Zafiro v. U.S., 506 U.S.

534, 538, 113 S.Ct. 933, 122 L.Ed.2d 317 (1993).   Instead, to
SCIOTO, 20CA3904                                                     53

demonstrate prejudice that results from mutually antagonistic

defenses, “the defenses must be antagonistic to the point of being

irreconcilable and mutually exclusive.”   State v. Walters, 10th

Dist. Franklin No. 06AP–693, 2007–Ohio–5554, at ¶ 23, citing U.S.

v. Berkowitz, 662 F.2d 1127, 1133 (5th Cir.1981).   The essence or

core of the defenses must conflict, such that the jury, in order to

believe the core of one defense, must necessarily disbelieve the

core of the other.    Walters at ¶ 23.

   {¶88}   In the case sub judice, we recognize that both appellant

and her co-defendant testified at trial, and that the essence of

their testimony, that appellant alone caused Dylan’s death and her

co-defendant husband participated only in concealing Dylan’s body,

is not in conflict.    Thus, we cannot conclude that counsel’s

failure to request to sever the cases constitutes ineffective

assistance.   As stated above, the trial court fully, openly and

thoroughly discussed with the parties their desired trial strategy

to ensure that they fully understood the ramifications of their

plan.   Although unusual, trial counsel did obey his client’s wishes

in light of the trial court’s numerous warnings and admonitions

that, once again, fully informed the parties of the consequences of

their strategy.
SCIOTO, 20CA3904                                                    54

   {¶89}   Additionally, even without appellant’s, or her co-

defendant’s, testimony, the jury would have heard testimony and

evidence that (1) appellant lacked prenatal care for Dylan due to

drug use, (2) appellant was under the influence of drugs when she

arrived at the hospital, (3) appellant did not cooperate with

hospital staff, (4) appellant’s test results revealed a positive

test for methamphetamines, fentanyl, and opiates, (5) Dylan’s

umbilical cord was positive for amphetamines, methamphetamines,

fentanyl, opiates and morphine, (6) appellant showed little

interest in Dylan at the hospital, (7) appellant did not comply

with the SCCS case plan, (8) appellant failed to complete drug

treatment, (9) appellant fled from law enforcement, (10) appellant

lied to investigators, (11) Dylan, while born with neonatal

abstinence syndrome, was otherwise healthy when he left the

hospital, a (12) Dylan was a victim of blunt force trauma and his

cause of death was “homicidal violence of undetermined etiology,”

and (13) appellant and her co-defendant husband discussed during a

jailhouse conversation the location and condition of Dylan’s body.

   {¶90}   After our review, and in light of the foregoing, we

conclude that appellant did not establish that she suffered

prejudice from the joint trial and from counsel’s failure to file a

motion to sever appellant’s trial from the trial of her co-
SCIOTO, 20CA3904                                                        55

defendant.



                 3. Counsel’s Assistance in Preparing
                        Appellant’s Testimony



   {¶91}   Appellant asserts that, in spite of trial counsel’s

opening statement that appellant alone caused Dylan’s death and

that she takes full responsibility for her actions, at trial and

during appellant’s testimony, she nevertheless appeared to be

“unprepared to answer the most basic question as to how she caused

any injuries to her child.”

   {¶92}   In support of her argument, appellant cites State v.

Ikharo, 10th Dist. Franklin No. 02AP-632, 2003-Ohio-2319.    In

Ikharo, the defendant, charged with one count of burglary, heard

counsel’s opening statement that Ikharo had nothing to hide and

would indeed testify, in spite of his prior criminal convictions.

Apparently, no physical evidence existed of forcible entry and the

evidence adduced at trial was not otherwise overwhelming.    Ikharo,

however, chose not to testify and the jury found him guilty.      The

Tenth District determined that Ikharo established counsel’s

deficient performance because counsel disclosed Ikharo’s prior

convictions during opening statement when, in fact, Ikharo
SCIOTO, 20CA3904                                                       56

subsequently chose not to testify.    Id. at ¶ 18.   Consequently, the

court concluded that in light of the less than overwhelming

evidence adduced at trial, a reasonable probability existed that

the results of Ikharo’s trial would have been different because the

“evidence adduced at trial was not sufficient enough to outweigh

defense counsel’s deficient performance.”    Id. at ¶ 21.   However,

unlike Ikharo, after our review in the case at bar we believe that

the evidence of appellant’s guilt is overwhelming.

   {¶93}   Appellant also now appears to argue that at trial, she

did not actually take full responsibility for her crimes, as trial

counsel had promised.     However, appellant did testify, in essence,

in the manner that counsel laid out during opening statement.

Although appellant’s testimony may have been somewhat less than

forthcoming, appellant did testify that she caused Dylan’s death

and helped her co-defendant husband conceal Dylan’s body.     On

cross-examination, appellant did appear to be somewhat evasive or

reticent in providing details concerning her actions with Dylan,

and then stated it was “an accident,” “not intentional,” or “by

dropping him.”     Shortly thereafter, appellant stated she was “done

talking to you [the prosecutor],” accused appellee of “devouring”

her family, and stated, “I’ve admitted to my guilt.”     During a

bench conference, trial counsel stated, “Your Honor, I’ve told her
SCIOTO, 20CA3904                                                     57

to answer truthfully and answer the questions, that she does - -

does not have a right to - - to not answer questions while she

takes the stand.”    Later, appellant testified that she did not

recall details because “my mind wasn’t clear * * * because of

drugs.”    Appellant also admitted she wrapped Dylan in six layers of

plastic and admitted that her co-defendant husband helped her, and

that she and her co-defendant husband drove Dylan to the well on

their four-wheeler, “[w]e put him in the well and we sit in the

field and cried.”

   {¶94}   Although at trial appellant may have appeared to be

uncooperative, and apparently refused to fully answer certain

questions about various details concerning Dylan’s injuries and

death, she did, however, admit that she caused Dylan’s death and

helped to conceal his body.    These admissions occurred as trial

counsel pursued the co-defendants’ joint trial strategy.

   {¶95}   Finally, we once again recognize the overwhelming

evidence in the case at bar that far outweighs any possible mistake

that counsel committed in this regard.    Thus, we cannot conclude

that trial counsel’s actions prejudiced appellant.




                      4.   Electing Trial by Jury
SCIOTO, 20CA3904                                                     58



   {¶96}   Appellant asserts that trial counsel should have advised

appellant to plead guilty, rather than proceed to a jury trial.

Appellant points out that concessions of guilt, in any form, are

among the most troublesome actions defense counsel can make, and

cites State v. Goodwin, 84 Ohio St.3d 331, 336-37, 703 N.E.2d 1251

(1999), in support.

   {¶97}   In Goodwin, during a murder trial counsel conceded his

client’s guilt and stated that all three men (including two co-

defendants) “are guilty of all charges in the indictment.”    Id. at

336.   The Supreme Court of Ohio held that courts must consider a

defense counsel’s concession of guilt on a case-by-case basis, and,

when examined within the context of the entire record of the trial

proceedings, “the statements of guilt made by Goodwin’s defense

counsel were neither deficient nor prejudicial.    The statements

made did not constitute an abandonment of defense of Goodwin.” Id.

at 338.    Instead, the court determined that counsel’s statements

appeared to have been an attempt to concede Goodwin’s participation

in the robbery, and to preserve the credibility of the only

plausible defense theory that, in light of the strong evidence

against Goodwin and despite Goodwin’s participation in the robbery,

he did not kill the victim. The Goodwin court further noted that
SCIOTO, 20CA3904                                                    59

even assuming, arguendo, that counsel’s statements may have

arguably constituted deficient representation, the prejudice

requirement had not been satisfied because overwhelming evidence

existed against the defendant, including physical evidence and a

confession.

   {¶98}   Similarly, in the case sub judice we conclude that, under

the unique circumstances present in the case at bar, counsel’s

statements and counsel’s participation to permit appellant to

decline to enter a guilty plea, but rather to concede guilt at

trial in the hope of reducing her co-defendant husband’s criminal

culpability, which also undergirded her co-defendant’s trial

strategy, made no practical difference in the trial’s result.

   {¶99}   Moreover, as the appellee points out, the December 18,

2019 pretrial transcript confirms that “there have been no offers

made from either side.”    Thus, no evidence exists in the record of

any offer, other than to plead guilty to the charges included in

the indictment.    Once again, appellant adopted a trial strategy to

help her co-defendant husband escape a murder conviction and to

require appellee to present evidence to prove the elements of the

charged crimes.



                    5. Meaningful Cross-Examination
SCIOTO, 20CA3904                                                     60



   {¶100} Appellant asserts that, despite having received funds for

the assistance of a forensic expert to help to interpret Dr.

Brown’s autopsy report, trial counsel made no meaningful attempt to

cross-examine Dr. Brown as to alternate possible causes of Dylan’s

injuries.

   {¶101} In support of this proposition, appellant cites State v.

Yarber, 102 Ohio App.3d 185, 656 N.E.2d 1322, (12th Dist.1995).      In

Yarber, after convictions of two counts of rape and one count of

gross sexual imposition, the appellate court concluded that counsel

provided ineffective assistance throughout the proceedings,

including the failure to: (1) file a motion to suppress his

confession (appellant had a third-grade education, speech-

impediment, and was illiterate), (2) object to prosecutor’s leading

questions, and (3) question the victim regarding testimonial

inconsistencies.   In addition, the court observed that counsel

appeared confused, made nonsensical objections, asked confusing

questions, and failed to establish a coherent trial strategy.      Id.

at 1324-1325.

   {¶102} Appellant contends that the case sub judice has several

parallels with Yarber.   We, however, disagree.   Although trial

counsel in the case at bar did not conduct an in-depth cross-
SCIOTO, 20CA3904                                                      61

examination of Dr. Brown’s autopsy report, counsel instead opted

for an unusual, but coherent, trial strategy.   Pursuant to

appellant’s wishes, the defense strategy included appellant’s

decision to admit that she caused Dylan’s death, while her co-

defendant husband would admit that he concealed Dylan’s body.    In

hindsight, although this course of action may appear to be somewhat

ill-advised, both appellant’s counsel and co-defendant’s counsel

executed the precise strategy that their clients sought to advance.

   {¶103} Thus, after our review, we cannot conclude that counsel’s

cross-examination of Dr. Brown constituted ineffective assistance

of counsel.



         6. Failure to Present Mitigation Evidence at
         Sentencing



   {¶104} Appellant asserts that trial counsel also failed to

present any evidence, testimony, or make any other attempt at

mitigation for purpose of sentencing.   Here, counsel’s sentencing

statement is as follows: “This has been a difficult matter for this

entire community.   It’s - - it’s been shared with a lot of people.

Jessica took responsibility and I just asked the court to consider

that in sentencing.”
SCIOTO, 20CA3904                                                     62

   {¶105} Appellant now argues that trial counsel failed to (1)

seek any possibility of parole, (2) explore, or even mention, the

possibility of post-partum depression, and (3) call witnesses or

present evidence in mitigation.

   {¶106} Appellant points to Williams v. Taylor, 529 U.S. 362, 120

S.Ct. 1495, 146 L.Ed.2d 389 (2000) in support.   Williams, convicted

of robbery and capital murder and sentenced to death, argued that

he had been denied the effective assistance of counsel when counsel

failed to investigate and failed to present substantial mitigating

evidence to the sentencing jury.   The court determined that counsel

failed to: (1) conduct an investigation that would have uncovered

“extensive records graphically describing Williams’ nightmarish

childhood, not because of a strategic calculation but because they

incorrectly thought that state law barred access to such records,”

(2) introduce available evidence that Williams was “borderline

mentally retarded” and did not advance beyond the sixth grade, (3)

seek prison records regarding appellant’s commendations for his

assistance in prosecuting a prison drug ring and returning a

guard’s missing wallet, and (4) present testimony from a prison

ministry volunteer who offered to testify regarding Williams’ good

behavior in prison.   The court concluded these omissions “clearly

demonstrate that trial counsel did not fulfill their obligation to
SCIOTO, 20CA3904                                                      63

conduct a thorough investigation of the defendants’ background.”

Id. at 395-396.    More important, however, and absent in the case

sub judice, is that the Williams court also concluded that a

reasonable probability existed that the result of the sentencing

phase would have been different if the jury had heard that

evidence.

   {¶107} In the case sub judice, after our review we cannot

conclude that appellant has shown that the trial court’s sentence

would have been different had counsel presented additional

mitigation evidence.    Here, the trial court, prior to sentencing,

had access to appellant’s competency evaluation, which detailed her

substance abuse history and her motivation to “feign deficits in

her legal knowledge.”    The report also indicated that appellant did

not show symptoms suggestive of a severe mental illness, and that

her “presentation and history are suggestive of an underlying

personality disorder complicated by her substance abuse.    Further,

she appeared to be psychiatrically stable during the assessment,

and testing revealed evidence of exaggerating or feigning

psychiatric difficulties.”    The assessment further revealed that

appellant is “of average intellect, with no history of an

intellectual disability,” that appellant graduated from high school

and obtained training and employment in the healthcare field.
SCIOTO, 20CA3904                                                      64

   {¶108} A trial counsel does not necessarily render ineffective

assistance by deferring to a client’s desire to not present

mitigation evidence.   The Supreme Court of Ohio has held that “a

defendant is entitled to decide what she [or he] wants to argue and

present as mitigation in the penalty phase, see, e.g., Jenkins, 15

Ohio St.3d at 189, 15 OBR 311, 473 N.E.2d 264, citing Lockett v.

Ohio (1978), 438 U.S. 586, 604, 98 S.Ct. 2954, 57 L.Ed.2d 973,

including the decision to present no evidence.”   State v. Roberts,

110 Ohio St.3d 71, 2006-Ohio-3665, 850 N.E.2d 1168, ¶ 140.    Thus,

an attorney who declines to present evidence in mitigation, in

deference to a client's desire, does not render ineffective

assistance.   Id. at ¶ 148, citing State v. Monroe, 105 Ohio St.3d

384, 2005-Ohio-2282, 827 N.E.2d 285, ¶ 100; Cowans, 87 Ohio St.3d

68, 81, 717 N.E.2d 298 (1999); Keith, 79 Ohio St.3d 514, 536, 684

N.E.2d 47 (1997).   See also State v. Armor, 2017-Ohio-396, 84

N.E.3d 181 (10th Dist.) (no deficient performance for failure to

present mitigation evidence when record did not show what

information investigation would have revealed and whether such

information could have aided defendant.)

    {¶109} While in the case sub judice we cannot discern from the

record what discussions may, or may not, have occurred between

appellant and trial counsel regarding this issue, we believe that
SCIOTO, 20CA3904                                                    65

appellant did not establish prejudice arising from counsel’s

failure to present mitigating evidence at sentencing.   The trial

court heard the evidence, including appellant’s trial testimony,

and had access to appellant’s competency evaluation materials.   We

therefore do not believe that appellant’s trial counsel’s actions

constituted a deficient performance.

   {¶110} Accordingly, after our review and based upon the

foregoing reasons, we overrule appellant’s assignment of error and

affirm the trial court’s judgment.

                                            JUDGMENT AFFIRMED.
SCIOTO, 20CA3904


                   66
SCIOTO, 20CA3904


                                                                  67


                          JUDGMENT ENTRY

     It is ordered that the judgment be affirmed. Appellee shall
recover of appellant the costs herein taxed.
     The Court finds there were reasonable grounds for this appeal.
     It is ordered that a special mandate issue out of this Court
directing the Scioto County Common Pleas Court to carry this
judgment into execution.
     If a stay of execution of sentence and release upon bail has
been previously granted, it is continued for a period of 60 days
upon the bail previously posted. The purpose of said stay is to
allow appellant to file with the Ohio Supreme Court an application
for a stay during the pendency of the proceedings in that court.
The stay as herein continued will terminate at the expiration of
the 60-day period.
     The stay will also terminate if appellant fails to file a
notice of appeal with the Ohio Supreme Court in the 45-day period
pursuant to Rule II, Sec. 2 of the Rules of Practice of the Ohio
Supreme Court. Additionally, if the Ohio Supreme Court dismisses
the appeal prior to the expiration of said 60 days, the stay will
terminate as of the date of such dismissal.
     A certified copy of this entry shall constitute that mandate
pursuant to Rule 27 of the Rules of Appellate Procedure.

    Smith, P.J. & Hess, J.: Concur in Judgment & Opinion

                                  For the Court




                                  BY:____________________________
                                     Peter B. Abele, Judge



                         NOTICE TO COUNSEL

     Pursuant to Local Rule No. 14, this document constitutes a
final judgment entry and the time period for further appeal
commences from the date of filing with the clerk.